DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated February 16, 2022.

The objection to each of claim 7 and claim 19 is overcome since claims 7 and 19 have been cancelled.

As for Applicant’s argument regarding amended independent claim 1: “Applicant respectfully submits that Hong fails to disclose or teach at least the combination of features "the plurality of touch electrodes are uniformly arranged in a circular ring and centered on the preset reference point," "the preset reference point is away from a center position of the touch substrate," and "a distance between the preset reference point and each of the touch electrodes is identical to each other" of amended claim 1, and therefore amended claim 1 is unobvious over Hong and thus patentable.” (Remarks, page 8); examiner agrees that the amendments to claim 1 overcome Hong in 

Accordingly, independent claim 1 is in condition for allowance.  The claims depending on claim 1 are also in condition for allowance.

As for Applicant’s argument regarding amended independent claim 23: “Applicant respectfully submits that Hong fails to disclose or teach at least features "each area of the touch electrodes matches a corresponding area of the touch substrate" of amended claim 23, and therefore amended claim 23 is unobvious over Hong and thus patentable.” (Remarks, page 9); examiner respectfully disagrees that this amendment to claim 23 overcomes Hong, given the broad nature of this new feature.

Accordingly, independent claim 23 remains rejected.  The claim depending on claim 23 remains rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0357361 A1).

Instant Claim 23: A touch substrate, comprising: an underlying substrate and a touch layer, wherein the touch layer is on the underlying substrate;  (“Referring to FIGS. 1 and 2, a touch sensor 100 according to an embodiment of the present disclosure may be configured to include a substrate 110, a first sensor 120 and a plurality of second sensors 130.” (Hong, paragraph 89)  The touch sensor 100, substrate 110, and the layer including the plurality of second sensors 130 of Hong correspond to the touch substrate, underlying substrate, and touch layer of the claim, respectively.)

the touch layer comprises a plurality of touch electrodes  (“Each of the plurality of second sensors 130 (fig 1) is a capacitive touch sensor which senses an amount of change of a capacitance to detect touch positions, and thus contains a conductive material.” (Hong, paragraph 100)  The second sensors 130 of Hong correspond to the touch electrodes of the claim.)

which are electrically separated from each other,  (“Further, the plurality of second sensors 130 (fig 1) may be sectors of a circle such that arcs of the circle form a circular shape having a predetermined space between adjacent sectors.” (Hong, paragraph 98)  The space between each second sector 130 of Hong means that each second sector 130 is electrically separated from the next second sector 130.)

the plurality of touch electrodes are annularly arranged around a preset reference point,  (“That is, the plurality of second sensors 130 (fig 1) may be arranged such that their vertices surround the central area of the substrate 110, and that their arcs of the circle (or edges) correspond to the circumference of the substrate 110.” (Hong, paragraph 98)  Referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 corresponds to the preset reference point of the claim.)

and each of the touch electrodes overlaps with an edge area of the touch substrate in a direction perpendicular to the underlying substrate;  (Referring to fig 1 of Hong, each second sensor 130 overlaps with the edge of touch sensor 100.)

the plurality of touch electrodes are different in area;  (According to section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.)

and each area of the touch electrodes matches a corresponding area of the touch substrate.  (Each area of the second sensors 130 of Hong can be said to correspond to an area of the touch sensor 100.)

Hong does not explicitly teach the following limitation of this claim:

each of the touch electrodes is electrically connected with a touch signal line on the underlying substrate in the edge area;

It is obvious, however, that the second sensors 130 of Hong must be able to communicate their measurements through a signal line.

each of the touch electrodes is electrically connected with a touch signal line on the underlying substrate in the edge area;  (“As aforementioned, the touch sensor 100 (fig 1) according to the present disclosure includes both the first sensor 120 for sensing an intensity of the force of a touch and the second sensor 130 for sensing locations of touch, and thus the sensor controller 150 may compute a touch location and the force of the touch with reference to the signal sensed by the first sensor 120 and the signal sensed by the second sensor 130.” (Hong, paragraph 108)  Therefore, in order for the second sensor 130 of Hong to communicate with the sense controller 150, it is obvious that there be a signal line of some kind, corresponding to the touch signal line of the claim.
In addition, according to section 2144.04 of the MPEP, under the heading Rearrangement of Parts, the courts have held that “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)


Instant Claim 24:  The touch substrate according to claim 23, wherein the preset reference point is away from center of the touch layer.  (Referring to fig 1 of Hong, the vertex of the one second sensor 130 which contains the label 130 is away from the center of the layer including the plurality of second sensors 130.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626